 APPLIANCESUPPLY COMPANY319the unionactivities ormembership of the helpers.There isno showing in thisrecord of any union animus by the RespondentOn the contrary there is affirmativeevidence that its relations with the Union are harmonious. 1 am satisfied that evenif the Union had not organized the helpers and petitioned for the election whichresulted in theBoard'sfindingthat they were the Respondent's employees theRespondent would have taken the December2 measures if in someother way, as forexample by opinion of its attorney, it had believed the helpers could legally bedeemed its employees because of the conditions which obtained before the December2 changesAccordingly, I find that the Respondent did not violate Section 8 (a) (3)and (1) of the Act as alleged in Case No. 15-CA-1234.Nor do I find a violation of Section 8(a)(5) of the Act as alleged in Case No.15-CA-1527.Here it must be noted that the claim of violation is the Respondent'srefusal on and after March 10, 1959, to bargain with the Union for helpers. If,as the Respondent contends, it employed no helpers on these dates, its denial ofrefusal to bargain must be sustained, for the statutory mandate compels an employerto bargain only with the representative ofhisemployees.The Board's Decision andDirection of Election and its Supplemental Decision and Direction of Election inCase No. 15-RC-1611 referred ultimately only to the status ofthe ninehelperswhose ballots were challenged in the December 13, 1957, representation election.These decisions did not constitute specific findings that any helpers other than thosenine whose ballots were deemed valid were employees.Bearing inmind that theBoard had crucially distinguished these nine helpers from those who were directlyhired and paid by drivers and of whom the Respondent had no knowledge, itfollows that helpers who had been then or were afterward hired by drivers on thisbasis were not employees of the Respondent.The foregoing nine helpers who werefound by the Board to be employees had left the Respondent's employ for nondis-criminatory reasons before March 10, 1959.The hire of all other helpers afterDecember 2, 1957, was governed by the Respondent's notice to its drivers of thatdate.Because by its deliberate lawful action of December 2, 1957, the Respondentceased acquiring knowledge pertaining to the identity of any helpers subsequentlyhired by drivers, at least in the sense implied by the Board. I find that on and afterMarch 10, 1959, the Respondent did not employ any helpers for whom the Unionsought bargainingI consequently find that by notifying the Union it would be awaste of time to negotiate for persons it did not employ and by continuing to adhereto this position the Respondent did not violate Section 8(a)(5) of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following-CONCLUSIONS OF LAW1.National Dairy Products Corporation, Sealtest Southern Dairies Division, NewOrleans, Louisiana, is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.General Truckdrivers, Chauffeurs, Warehousemen & Helpers, Local No. 270,Ind., is a labor organization within the meaning of Section 2(5) of the Act.3.The allegations of the complaint that the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1), (3), and(5) of the Act, have not been sustained.[Recommendations omitted from publication.IAppliance Supply CompanyandLocal Union 2261,Gulf CoastDistrictCouncil,United Brotherhood of Carpenters apdJoiners of America,AFL-CIO,Petitioner.Case No. 12-RC-772.April 21, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearingwas held before Roy M. Speer, Jr., hearing127 NLRB No. 47. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are affirmed.Upon the entire record in this case the Board finds :1.The parties stipulated to the-following commerce facts: TheEmployer is a private corporation engaged in the retail sales, distribu-tion, and repair of Frigidaire products and in the fabrication andwholesale distribution of aluminum knocked-down windows.Bothbusinesses, though otherwise separate except for common admin-istrative services, are conducted from the same premises at FortMyers, Florida.During the preceding fiscal year, the Employer'sgross revenue from the retail sales, distribution, and service ofFrigidaire products amounted to approximately $263,000, and thegross revenue from the fabrication and wholesale distribution of itswindows amounted to approximately $343,000. In the same fiscalyear, the Employer received directly from points out of State, sup-plies,materials, and other products for its window operations valuedat approximately $27,000, and purchased from local suppliers Frigid-aire products, originating outside the State, in excess of $50,000.In addition, during the same period, the value of products shippedby the Employer and services performed by it outside the State ofFlorida amounted to approximately $7,500.The Employer opposes the assertion of jurisdiction by the Boardbecause it claims its retail appliance and window businesses are sepa-rate and unrelated, and neither in and of itself has sufficient com-merce to meet any of the Board's current standards for assertion ofjurisdiction.It is true that the operations of the Employer, if con-sidered separately, do not meet any of the Board's present jurisdic-tional standards.However, it has been the Board's established policy,continued when the Board in October 1958 adopted its new jurisdic-tional standards, to apply the concept that it is the impact on com-merce of the totality of an employer's operations that should deter-mine whether or not the Board will assert jurisdiction.' It is alsothe Board's established policy that in cases where an employer, con-stituting as in this case a single corporate entity, operates both a retailand a nonretail enterprise, and the nonretail aspect of the employer'soperations is clearly notde minimis,the Board will ordinarily applyVnretail standards in determining whether to assert jurisdictionwhere neither enterprise alone has sufficient commerce on which toassert jurisdiction?Present jurisdictional standards applicable to nonretail enterprisesprovide for the assertion of jurisdiction if such enterprise has director indirect inflow, or a combination of both amounting to $50,000'Potato Growers Cooperative Company,115 NLRB 1281;The T. H. Rogers LumberCompany,Inc,117 NLRB 1732;Siemons Mailing Service,122 NLRB 81, 84.2The T H Rogers Lumber Company,Inc., supraCf.Potato Growers CooperativeCompany,supra,andEmil Denemark,Inc,120 NLRB 1059. APPLIANCE SUPPLY COMPANY321annually.'Looking, therefore, to the totality of the Employer'soperations and applying the pertinent nonretail standard, the Em-ployer's sum total of the direct inflow of the window business and theindirect inflow of the retail business exceeds $50,000 annually.Accordingly, we find that the Employer is engaged in interstatecommerce,4 and that it will effectuate the policies of the Act to assertjurisdiction herein.The Employer's motion to dismiss the petitionon jurisdictional grounds is therefore denied.2.The labor organization involved claims to represent certain em-ployees of the Employer.53.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's Fort Myers, Florida, plant.The Em-ployer's only contention with respect to the appropriateness of theunit is that such a unit is inappropriate. It is, however, well estab-lished that production and maintenance units as such are presump-tively appropriate,' and that in the absence of evidence to showotherwise the Board will find a unit of production and maintenanceemployees appropriate excluding therefrom those employees cus-tomarily excluded.An issue appears to be presented as to the super-visory status of Donald Juull. Juull is classified as "Local assemblyman."The record shows that he is in charge of his department,.supervises the work of three or four employees, and has the authorityeffectively to recommend the hire or discharge of the employees under-his supervision. In view of the foregoing, we find that Donald Juull_is a supervisor within the meaning of the Act.Accordingly, we ex-clude him from the unit.We find, therefore, the following employees.of the Employer constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's plant.including truckdrivers and helpers, but excluding all office clericalemployees, managerial and sales personnel, professional and technicalemployees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.3 Siemens Hailing Service, supra,at 854 SeeSouthwest Hotels, Inc,126 NLRB 1151.5As the Petitioner is an organization admitting employees to membership and is formedfor the purposes of bargaining with employers concerning wages, hours, and conditions ofemployment, we find that it is a labor organization within themeaning ofthe Act.6Beaumont Forging Company,110 NLRB 2200560940-61-vol. 127-22